By the Court.

The defence set up, respecting the pa) ment of the note in question, was a legal one, and the direction of the judge upon it was right. If the promisee, while he held the note, was satisfied that the.note was discharged, by a subsequent endorsement., no right passed to the endorsee, and he could maintain no action upon it. (1) As to the facts, there was evidence on both sides, and it was properly left to the jury to decide on its effect. They have decided for the plaintiff; and we cannot say that their decision was against the weight of evidence.
As to the other objection, if this note is not several, as well as joint, then it will not comport with the declaration. But we are satisfied, that a note of this description is both several and joint. It is the note of both and each of the subscribers, and, therefore, was rightly admitted in evidence. Upon the whole, there does not appear any good ground, on which a new trial ought to be granted. (2)

Judgment on the verdict.


]) 5 Mass. Rep. 509, Baker vs. Wheaton.


 Peake’s N. P. 130, March vs. Ward.